DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 4/23/2021.
Claims 1 and 5 have been amended.
No claims have been cancelled.
No new claims have been added.
Claims 1-5 remain pending in the application.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/31/2021 and 6/15/2021 have been entered and considered by the examiner.
Response to Arguments
Applicant's arguments filed 4/23/2021 have been fully considered but they are not persuasive. 	Regarding claims 1 and 5, Applicant argues that Sharp and Nokia do not teach (i) “the processor controls a mobility level of a user device in an idle mode depending on user information indicating an attribute of the user device” and (ii) “wherein the attribute comprises type and delay time of the user device.”	The Examiner respectfully disagrees with Applicant’s interpretation of the prior art. As a preliminary matter, the Examiner would like to note that the claims as amended appear to contain new matter. As is also discussed in detail in the 35 U.S.C. 112(a) rejection below, the claims have been amended to recite “the processor controls a mobility level of a user device in an idle mode depending (Sharp; Figs. 3-4; [0044], [0085]). As can be seen for instance in at least paragraph [0095], the mobile station may transition to a disconnected state and the movement speed estimation process (e.g., the method of Fig. 4) may be automatically restarted (i.e., performed) (Sharp; Figs. 3-4; [0092]-[0093], [0095]). Such a movement speed estimation process includes the base station apparatus 2 estimating the moving speed of the mobile station apparatus using received speed estimation information (see for instance paragraphs [0092]-[0093], which may be reasonably interpreted as controlling a mobility level (Sharp; Figs. 3-4; [0092]-[0093], [0095]). The base station may thus be broadly reasonably interpreted as controlling a mobility level of a user device in an idle mode depending on user information. Sharp may thus be broadly reasonably interpreted as teaching (i) “the processor controls a mobility level of user device in an idle mode depending on user information.” 	The solution discussed in Nokia covers at least the use cases discussed in the bulleted section of the Introduction, which includes IoT UEs that need not be reachable at all times from the network, UEs that are limited to the coverage area of one or more eNBs (e.g., covering a factory floor), UEs or applications that require low latency or access to local content, and consumer devices and applications that require seamless connectivity with IP address preservation (Nokia; Introduction; Section 6.3.2.2). At least the Introduction section also mentions that the disclosed solution includes assignable attributes to control the level of mobility support for UEs (Nokia; Introduction; Section 6.3.2.2). As can be seen for instance in at least Section 6.3.2.2, the listed device types having different delay tolerance may have corresponding mobility levels (Nokia; Introduction; Section 6.3.2.2). Such different types of devices may thus be broadly reasonably interpreted as user information indicating an attribute of the user device. Nokia may thus be broadly reasonably interpreted as teaching (i) “the user information indicating an attribute of the user device.” Sharp and Nokia may thus be broadly reasonably interpreted as teaching the full argued limitation (i) “the processor controls a mobility level of a user device in an idle mode depending on user information indicating an attribute of the user device.”	With regard to argued limitation (ii), the use cases discussed in the bulleted section of the Introduction in Nokia may be broadly reasonably interpreted as an attribute comprising the type of the user device (i.e., IoT UEs that need not be reachable at all times from the network, UEs that are limited to the coverage area of one or more eNBs (e.g., covering a factory floor), UEs or applications that require low latency or access to local content, and consumer devices and applications that require (Nokia; Introduction; Section 6.3.2.2). The Examiner would also like to note that Nokia specifically uses the language “assignable attributes” in connection with such use cases (Nokia; Introduction; Section 6.3.2.2). Furthermore, the Examiner would like to note that several of such device types (and their set of mobility capabilities) may be broadly reasonably interpreted as being defined by tolerable delay time (i.e., IoT UEs that need not be reachable at all times from the network, UEs or applications that require low latency or access to local content, and consumer devices and applications that require seamless connectivity with IP address preservation) (Nokia; Introduction; Section 6.3.2.2). Such different device types having sets of mobility capabilities based on different tolerable delay times may thus be broadly reasonably interpreted as having an attribute that comprises delay time of the user device. Nokia may thus be broadly reasonably interpreted as teaching that an attribute used to determine a mobility level may comprise type and delay time of the user device. Sharp and Nokia may thus be broadly reasonably interpreted as teaching the full argued limitation (ii) “wherein the attribute comprises type and delay time of the user device.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Regarding claims 1 and 5, claim 1 has been amended to recite “the processor controls a mobility level of a user device in an idle mode depending on user information indicating an attribute of the user device . . .; the processor selects a mobility level out of a plurality of the mobility levels in response to a change of the user information; . . . wherein the attribute comprises type and delay time of the user device.” Claim 5 has been amended to recite almost identical language pertaining to the claimed mobility level control method. The claims have thus been amended to require selecting a mobility level in response to a change of user information indicating an attribute that comprises type and delay time of the user device. However, Applicant’s specification does not appear to provide support for selecting a mobility level in response to a change of user information indicating an attribute that comprises type and delay time of the user device. Applicant’s specification instead appears to be directed to changes in movement state, not to changes in an attribute that comprises type and delay time of the user device. An attribute that comprises type and delay time of the user device instead appears to be set in advance and does not appear to change. Applicant’s arguments filed on 4/23/2021 state that support for the amendments can be found in the originally-filed claims and paragraph [0030] of the originally filed specification. Applicant’s originally filed claims do not appear to provide support for selecting a mobility level in response to a change of user information indicating an attribute that comprises type and delay time of the user device. Paragraph [0030] of Applicant’s originally filed specification states “[t]he user information indicates at least one of an attribute and a state of the UE 100. The attribute indicates a feature or a characteristic of the UE 100, which the UE 100 carries beforehand, or is required for the UE Regarding claims 2-4, the claims are rejected because they depend from rejected claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the Regarding claim 4, the claim recites “the processor acquires user information indicating at least one of an attribute and a state of the user device, wherein the processor selects the mobility level based on the movement state of the user device and the user information acquired by the processor.” However, claim 1 from which claim 4 depends has been amended to recite “user information indicating an attribute of the user device,” which has conflicting antecedent basis with “user information indicating at least one of an attribute and a state of the user device” recited in claim 4. It is therefore unclear if user information recited in claim 4 is intended to be the same or different from the user information that is now recited in claim 1. It is thus also unclear if the functionality recited in claim 4 that is based on “user information indicating at least one of an attribute and a state of the user device” is based on the user information in claim 1 or on some different user information. Claim 4 is thus indefinite. For the purpose of this examination, the Examiner will interpret the “user information” recited in claim 4 reasonably broadly as potentially referring to the same user information as claim 1 or potentially to different user information. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharp (JP 2014-023017 cited in IDS by applicant, machine translation provided by espacenet, Sharp hereinafter) in view of Nokia; “Solution: Mobility Options”; SA WG2 Meeting #S2-114, S2-161625; Sophia Antipolis, France; April 11-15, 2016 (provided by applicant, Nokia hereinafter).	Regarding claims 1 and 5, Sharp teaches a mobility level control method and a mobility level control device (Base station apparatus 2 may perform speed estimation of a mobile station apparatus 1 in an RRC idle state; Sharp; [0084]-[0085]), comprising a processor (The base station may be comprised of a processor; Sharp; [0138], [0143]), wherein:	the processor controls (The functions of the base station may be controlled by a processor; Sharp; [0138], [0143]) a mobility level of user device in an idle mode depending on user information (As can be seen for instance in paragraphs [0044] and [0085], a state in which the mobile station is not wirelessly connected may be an RRC idle state, which may be reasonably interpreted as an idle mode. As can be seen for instance in at least paragraph [0095], the mobile station may transition to a disconnected state and the movement speed estimation process (e.g., the method of Fig. 4) may be automatically restarted (i.e., performed). Such a movement speed estimation process includes the base station apparatus 2 estimating the moving speed of the mobile station apparatus using received speed estimation information (see for instance paragraphs [0092]-[0093], which may be reasonably interpreted as controlling a mobility level of the user device (which may be in a disconnected state and thus idle) depending on movement state information (i.e., user information). The base station may thus be broadly reasonably interpreted as controlling a mobility level of a user device in an idle mode depending on user information; Sharp; Figs. 3-4; [0044], [0085], [0092]-[0093], [0095]),	the processor acquires the user information (The mobile station apparatus 1 may transmit all or a part of information (speed estimation information) necessary for estimating the moving speed held by the mobile station apparatus 1. The base station apparatus may thus be reasonably interpreted as acquiring information on a movement state of the user device (i.e., user information); Sharp; Figs. 3-4; [0088]-[0090]); and	the processor selects a mobility level out of a plurality of the mobility levels in response to a change of the user information (The base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information. The Examiner would also like to note that Sharp discusses the use of information such as location change, time of location change, and current moving speed, which is similar to information reflecting a changed mobility state recited in Applicant’s specification (see for instance paragraph [0033] of Applicant’s specification discussing use of location change information and time of location change). Such information may be broadly reasonably interpreted as reflecting an updated or current movement state of the user device (i.e., a change of the user information). The receipt of such information may thus be broadly reasonably interpreted as the processor acquiring a change of the movement state of the user device (i.e., a change of the user information). The base station may use such information to determine a mobility state such as a normal, intermediate, or high-speed mobility state, which may be reasonably interpreted as a mobility level selected out of a plurality of the mobility levels. Because the mobility level may be selected in response to receipt of the movement speed information (i.e., in response to the change of the user information), the selected mobility level may thus be reasonably interpreted as being selected in response to a change of the user information. The base station may thus be broadly reasonably interpreted as selecting a mobility level out of a plurality of mobility levels in response to a change of the user information; Sharp; Figs. 3-4; [0088]-[0093]).	However, although Sharp mentions performing paging (Sharp; [0033], [0036], [0038]), Sharp does not specifically disclose performing paging on the user device based on the selected mobility level. 	Sharp also does not specifically disclose the user information indicating an attribute of the user device;	wherein the attribute comprises type and delay time of the user device.	Nokia teaches performing paging on the user device based on the selected mobility level (As can be seen for instance in at least Section 6.3.2.2, the UE and the network may support a range of NextGen Idle Modes that may be used by the network to perform paging with the UE. For instance, paging may be performed when the UE is in the Limited Idle Mode Mobility mode or the Full NextGen Idle Mode Mobility mode. Such NextGen Idle Mode Mobility modes are an attribute of the UE that may be assigned and changed on demand. Such modes may thus be reasonably interpreted as selected mobility levels. The network may thus be reasonably interpreted as performing paging on the user device based on the selected mobility level; Nokia; Section 6.3.2.2);	the user information indicating an attribute of the user device (The solution discussed in Nokia covers at least the use cases discussed in the bulleted section of the Introduction, which includes IoT UEs that need not be reachable at all times from the network, UEs that are limited to the coverage area of one or more eNBs (e.g., covering a factory floor), UEs or applications that require low latency or access to local content, and consumer devices and applications that require seamless connectivity with IP address preservation. At least the Introduction section also mentions that the disclosed solution includes assignable attributes to control the level of mobility support for UEs. As can be seen for instance in at least Section 6.3.2.2, the listed device types having different delay tolerance may have corresponding mobility levels. Such different types of devices may thus be broadly reasonably interpreted as user information indicating an attribute of the user device; Nokia; Introduction; Section 6.3.2.2);	wherein the attribute comprises type and delay time of the user device (The use cases discussed in the bulleted section of the Introduction may be broadly reasonably interpreted as an attribute comprising the type of the user device (i.e., IoT UEs that need not be reachable at all times from the network, UEs that are limited to the coverage area of one or more eNBs (e.g., covering a factory floor), UEs or applications that require low latency or access to local content, and consumer devices and applications that require seamless connectivity with IP address preservation). The Examiner would also like to note that Nokia specifically uses the language “assignable attributes” in connection with such use cases. Furthermore, the Examiner would like to note that several of such device types (and their set of mobility capabilities) may be broadly reasonably interpreted as being defined by tolerable delay time (i.e., IoT UEs that need not be reachable at all times from the network, UEs or applications that require low latency or access to local content, and consumer devices and applications that require seamless connectivity with IP address preservation). Such different device types having sets of mobility capabilities based on different tolerable delay times may thus be broadly reasonably interpreted as having an attribute that comprises delay time of the user device. Nokia may thus be broadly reasonably interpreted as teaching that an attribute used to determine a mobility level may comprise type and delay time of the user device; Nokia; Introduction; Section 6.3.2.2).	Furthermore, although the Examiner believes that Sharp teaches the user device being in an idle mode as is described above, the Examiner would like to note that Nokia also teaches that the user device may be in an idle mode (Mobility modes include Limited Idle Mode Mobility and Full NextGen Idle Mode Mobility; Nokia; Section 6.3.2.2);(Nokia; Introduction).	Regarding claim 2, Sharp and Nokia teach the limitations of claim 1.	Sharp further teaches the processor acquires occurrence or non-occurrence of movement of the user device and a timing of the movement of the user device (Speed estimation information may include cell ID information and time information (time stamp) when the mobile station apparatus 1 moves to the cell. The base station apparatus 2 may thus be reasonably interpreted as acquiring occurrence or non-occurrence of movement of the mobile station apparatus and a timing of the movement of the mobile station apparatus; Sharp; Figs. 3-4; [0088]-[0093]), and 	the processor selects the mobility level based on the occurrence or non-occurrence of movement and the timing (The base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information (i.e., the occurrence of movement information and the timing); Sharp; Figs. 3-4; [0092]-[0093]).	Regarding claim 3, Sharp and Nokia teach the limitations of claim 1.	Sharp further teaches the processor acquires whether the user device has moved from a specified unit area to another unit area (Speed estimation information may include physical cell ID information of cells that the mobile station apparatus has moved within, such physical cells may be reasonably interpreted as specified unit areas, and thus information regarding movement between cells may be reasonably interpreted as information regarding whether the user device has moved from a specified unit area to another unit area; Sharp; Figs. 3-4; [0090]-[0091]), and 	the processor selects the mobility level based on a fact that the user device has moved from the (The base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information (i.e., a fact that the user device has moved from the specified unit area to the other unit area); Sharp; Figs. 3-4; [0092]-[0093]).	Regarding claim 4, Sharp and Nokia teach the limitations of claim 1.	Sharp further teaches the processor acquires user information indicating at least one of an attribute and a state of the user device (Speed estimation information may include several different attributes/states of the user device. For instance, speed estimation information may include physical cell ID information of cells that the mobile station apparatus has moved within (and related time information), information regarding the cell size of the moved cell, and information regarding the transmission power of the moved cell. Speed estimation information may also include a mobility state of the mobile station apparatus 1. All of such information regarding where/when the mobile station apparatus was moving between cells may be broadly reasonably interpreted as user information indicating at least one of an attribute and a state of the user device; Sharp; Figs. 3-4; [0088]-[0093]), wherein 	the processor selects the mobility level based on the movement state of the user device and the user information acquired by the processor (The base station apparatus 2 may estimate the moving speed of the mobile station apparatus using the received speed estimation information (i.e., information indicating a state of the user device); Sharp; Figs. 3-4; [0092]-[0093]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC MYERS/Primary Examiner, Art Unit 2474